 Case 1:19-cv-00621-PLM-RSK ECF No. 67 filed 09/24/19 PageID.731 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CLARENCE MATTHEW OTWORTH

              Plaintiff,
                                                        CASE NO.1:18-CV-625
v.
                                                        HON. RAY S. KENT
PNC BANK,

            Defendant.
__________________________________/

CLARENCE OTWORTH

              Plaintiff,
                                                        CASE NO.1:19-CV-55
v.
                                                        HON. PAUL L. MALONEY
FIFTH THIRD BANK, et al.,

            Defendants.
__________________________________/


CLARENCE OTWORTH

              Plaintiff,
                                                        CASE NO.1:19-CV-621
v.
                                                        HON. PAUL L. MALONEY
TONY MOULATSIOTIS, et al.,

            Defendant.
__________________________________/

                                         ORDER

       The undersigned received a copy of a letter dated September 16, 2019, from plaintiff

Clarence Otworth regarding the handling of the above cases, among other things. To ensure a
 Case 1:19-cv-00621-PLM-RSK ECF No. 67 filed 09/24/19 PageID.732 Page 2 of 2



complete record of communications between litigants and the Court, the undersigned directs that

plaintiff’s letter be filed on the record of each of these cases.

         IT IS SO ORDERED.



Dated:       September 24, 2019                 /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE
